— Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mclnerney, J.), rendered December 11, 1987, convicting her of criminal possession of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention the sentencing court’s imposition of a term of three years’ to life imprisonment, which was the statutory minimum sentence, did not constitute cruel and inhuman punishment under the circumstances of this case (see, People v Sanabria, 147 AD2d 509; People v Buffa, 139 AD2d 751; People v Buckmaster, 139 AD2d 659). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.